Citation Nr: 1825419	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic neuropathy of the right and left lower extremities.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for heart disease.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for a lumbar spine disability, including degenerative disc and joint disease.
 
5.  Entitlement to service connection for diabetic neuropathy of the right and left lower extremities.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965, and from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.

After reviewing the contentions and evidence, the Board determines that the application to reopen the claims for service connection for diabetic neuropathy of the left lower extremity and right lower extremity, certified to the Board as separate issues, should be re-characterized and are more accurately stated as listed on the title page of this decision.

Since the RO last considered the claims, additional evidence has been added to the Veteran's claims file without a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  While the Veteran has not explicitly requested that the AOJ consider this evidence in the first instance, a waiver of this additional evidence is not necessary.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The issue of entitlement to service connection for diabetic neuropathy of the right and left lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision in March 2005, the RO declined to reopen the claims for service connection for diabetic neuropathy of the right and left lower extremities; the Veteran did not appeal that decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision, and the decision became final. 

2.  The evidence received since the March 2005 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for diabetic neuropathy of the right and left lower extremities.

3.  In a rating decision in February 1969, the RO denied the Veteran's claim for service connection for heart disease; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision, and the decision became final.

4.  The evidence received since the February 1969 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for a heart disease.

5.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to herbicide agents during active military service while stationed at the Nakhon Phanom Royal Thai Air Force Base in Thailand. 

6.  The Veteran has a diagnosis of ischemic heart disease, which is presumed related to his in-service herbicide exposure.

7.  The most probative evidence of record shows that the Veteran's lumbar spine disability is not related to his military service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that declined to reopen the Veteran's claims for service connection for diabetic neuropathy of the right and left lower extremities is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the claim for service connection for diabetic neuropathy of the right and left lower extremities is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The February 1969 rating decision that denied the Veteran's claim for service connection for heart disease is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received, and the claim for service connection for heart disease is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for presumptive service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

1.  Diabetic neuropathy of the lower extremities

In September 2003, the RO denied service connection for diabetic neuropathy of the right and left lower extremities as there was no basis for a grant of service connection for diabetic neuropathy as secondary to diabetes because service connection for diabetes had not been established.  It was also noted that there was no evidence showing diabetic neuropathy was incurred in or aggravated by military service.  Thereafter, in a rating decision in March 2005, the RO declined to reopen the claims for service connection for diabetic neuropathy of the right and left lower extremities because new and material evidence had not been presented to reopen the claims.  The March 2005 rating decision became final because the Veteran did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appellate period.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108.  The Veteran submitted a request to reopen the claims in January 2010.

At the time of the March 2005 rating decision, the evidence of record consisted of service treatment records, VA and private treatment records.  The evidence received since the prior final denial includes private and VA treatment records.  In a statement in June 2013, Dr. T.A. stated that the Veteran was seen in October 1966 for callouses on his feet and his feet were noted to be black and blue at the time, which were classic symptoms of diabetes.  Also added to the claims file is a statement from Dr. M.S.M. who in October 2014 indicated that the Veteran's diabetic neuropathy was due to exposure to Agent Orange while stationed in Thailand from June 1966 to June 1967.  Finally, the record includes statements and testimony from the Veteran attributing his diabetic neuropathy to Agent Orange exposure in service.  

This evidence is new, as it was not part of the record at the time of the March 2005 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides a possible nexus between the Veteran's diabetic neuropathy of the lower extremities and service.  Therefore, the evidence is new and material, and the claim is reopened.

2. Heart disability

In a rating decision in February 1969, the RO denied the claim for service connection for rheumatic heart disease with chest pains, because while the service treatment records showed a functional murmur, heart disease was not otherwise shown.  The Veteran was informed of the decision and of his appellate rights, but did not file a timely notice of disagreement with that decision, and as such the decision became final.  See 38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2017); see also Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. at 251-52.

At the time of the February 1969 rating decision, the evidence of record consisted of service treatment records and VA treatment records.  The evidence received since the prior final denial includes private and VA treatment records.  In a statement in June 2013, Dr. T.A. stated that the Veteran had mild to moderate coronary artery disease which was likely related to a sore throat with a rash, treated in service, that more likely than not was scarlet fever and caused the Veteran to develop a murmur, which developed into rheumatic heart disease.  Also added to the claims file is a statement from Dr. M.S.M. who in October 2014 indicated that the Veteran's heart disease was due to the Veteran's exposure to Agent Orange while stationed in Thailand from June 1966 to June 1967.  Finally, the record includes statements and testimony from the Veteran attributing his heart disease to service.  

This evidence is new, as it was not part of the record at the time of the March 2005 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides a possible nexus between the Veteran's heart disease and service.  Therefore, the evidence is new and material, and the claim is reopened.



Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including cardiovascular disease and arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In addition, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971 is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases, including ischemic heart disease, that become manifest to a compensable degree.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C; see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Heart disease

The Veteran asserts that service connection is warranted for heart disease due to exposure to Agent Orange during his active service in Thailand.  He claims that although his military occupational specialty was cook while stationed in Nakhon Phanom, Thailand, due to staffing issues, he was involved in construction work as a dump truck driver along the perimeter.   

Medical evidence of record contains evidence of a diagnosis of coronary artery disease (CAD), a form of ischemic heart disease.  Specifically, a VA examiner in June 2014 noted a history bradycardia leading to syncope and resulting in placement of pacemaker in March 2011, with subsequent diagnosis and treatment for CAD.  Thus, the central issue that the Board must resolve is whether the Veteran was exposed to a herbicide agent during his service in Thailand in order to award presumptive service connection for the disability. 

Service personnel records confirm that the Veteran was stationed in Nakhon Phanom, Thailand, from July 1966 to July 1967.  He was assigned to 561st Engineer Company (construction).  Military personnel records show that the Veteran's unit was involved in construction projects, including rehabilitation of roads and military facilities.  In general, the records reflect that personnel reorganization was required due to shortage of skilled personnel, to meet construction deadlines.  It was noted that the lack of manpower required employment of untrained personnel, including low ranking personnel in the area of food service, to perform duties above their proficiency level.  The Veteran submitted aerial maps and photos of the RTAFB, which he asserted showed construction projects along the base perimeter.  While the Veteran's military occupation specialty was cook, which is inconsistent with work along the perimeter, the service personnel records reference duties as a light truck driver in 1964.  Additionally, a clinical treatment note in February 1967 showed that the Veteran was seen for a bump on his head incurred when he hit his head against a crane, which would support a finding that he was around construction equipment in the field.  The Board finds that all of this constitutes "other credible evidence" that the Veteran served near the air base perimeter during his service at Nakhon Phanom in Thailand.  

The Board is ultimately persuaded by the Veteran's competent testimony describing his in-service experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Despite the fact that there is no clear evidence of herbicide exposure due to his Thailand service shown in the record, the Veteran's self-reports of his work obligations, which required him to be exposed to the perimeter and the reports of construction on the perimeter of the base during his service at the base are facts consistent with the circumstances and conditions of his service at the Nakhon Phanom in Thailand during the Vietnam era.  The evidence of record clearly establishes that the Veteran had service at one of the designated Thailand military bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  Further, he has provided various competent statements describing service near the base perimeter, which appear to be a sincere recollection of his duties in service, and his claimed duties are generally consistent with the available personnel records.  As such, the evidence may be considered in balance on the question of whether his duties placed him near the air base perimeter.  Resolving that question in favor of the Veteran, it is concluded the Veteran did, in fact, serve near the air base perimeter at the RTAB at which he served.  There is no evidence in the file to doubt these statements and so the Board finds the Veteran's account of herbicide exposure during service to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In sum, the evidence of record demonstrates the Veteran served at Nakhon Phanom RTAFB, within close proximity to the base perimeter where herbicide agents were sprayed, triggering the presumption of service connection for ischemic heart disease, or coronary artery disease, which was diagnosed many years after service and for which the Veteran currently receives VA treatment.  Therefore, service connection is warranted for ischemic heart disease on a presumptive basis.

2. Lumbar spine disability

The Veteran contends that his current lumbar spine disability is related to service.  

The Veteran has documented degenerative joint and disc disease of the lumbar spine, as reflected in the February 2012 VA examination report and VA treatment records.  Thus, the remaining question before the Board is whether his current back disability is related to service.  

The service treatment records show that in November 1967 he was seen for pain in his lower back after running.  The assessment was lumbar strain.  He was treated with Robaxin.  On separation from service in June 1968, the Veteran denied a history of back trouble of any kind and his spine was clinically evaluated as normal.  Accordingly, the back complaints in service appear to have been transitory in nature and to have resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability onset in service. 

Following service discharge, treatment notes in the late 1960's and early 1970's, including a VA examination inn December 1971, did not mention any problems with the lower back, providing evidence against this claim.  

The medical evidence documented onset of issues involving the back following a 1977 work related back injury incurred when the breaks on a mail cart failed and the cart rolled onto the Veteran's abdomen.  At the time the Veteran was employed as a Postal Service employee.  He was diagnosed with a herniated disc.  He underwent a discectomy in January 1977, and a second back surgery six months later.  Since that time, he continued to experience chronic problems with back pain and underwent multiple surgeries.  Subsequent treatment notes recorded a history of a work-related back injury in January 1977, with no significant adult injuries prior to that incident, and for which the Veteran was awarded workers compensation benefits.  See also Medical reports dated from 1989 to 1996, including September 1993 report from N.F.M., M.D.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many, many, years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Accordingly, competent evidence linking the current disability to service is needed to substantiate the claim. 

On the question of a nexus between the current back disability and service, there is evidence both for and against the claim.

On VA examination in February 2012, the examiner noted onset of back problems following a 1977 back injury incurred while the Veteran was employed with the Postal Service.  Reportedly, he was pushing a mail cart with 2-3 thousand pounds of mail when the brakes failed and the cart rolled back on his stomach.  He had pain in his abdomen and back and was sent to a physician who found no major pathology and had him to return to work two days later.  However, the pain in the back continued and following a lumbar myelogram, he was diagnosed with a herniated disc for which he underwent discectomy in January 1977.  Six months later he required a second back surgery.  Since that time, he continued to experience chronic problems with back pain and underwent multiple surgeries.  Following a review of the evidence and an examination of the claims file, the examiner opined that the lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the service treatment records contained a single episode of complaints of back pain and muscle spasm associated with running, the symptoms resolved with treatment and no chronic back problem was noted thereafter.  Moreover, on separation from service the Veteran denied back problems and his back was clinically evaluated as normal.  Significantly, the evidence documented onset of chronic back problems following a severe acute industrial back injury 10 years after discharge from service.  The examiner concluded that the current back problem was primarily related to the 1977 work-related back injury, as opposed to the reported in-service back strain.

In a June 2013 medical statement, Dr. T.A., a private physician noted that the Veteran sustained a back injury in service in November 1967.  Dr. T.A. acknowledged that while the medical evidence recorded an on the job injury at the US Postal Service, it was more likely than not that the injury simply exacerbated already existing back problems incurred in service.  In support of the opinion, Dr. T.A. indicated that according to a Mayfield Clinic Report in 2009, degenerative disk disease did not ever completely heal.  

Similarly, in a medical statement in October 2014, Dr. M.S.M. reported having reviewed the service treatment records and opined that the 1977 back injury merely exacerbated a pre-existing service related back condition.  Dr. M.S.M. opined that Veteran's lumbar spine condition was due to symptoms reported in service because the Veteran never fully healed from this injury.  Dr. M.S.M. cited to numerous studies and stated his belief that once the back suffered trauma it never resolved and instead added to the degenerative process.  Moreover, Dr. M.S.M. indicated that the fact that the Veteran was diagnosed with a degenerative process further supported his opinion, as once the degenerative process began it would never resolve.  

The Board finds the opinion of the VA examiner in February 2012 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the current back disability as a result of service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination report, which did not substantiate a finding that the Veteran sustained spine trauma or a disorder in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that his current lumbar spine disability was due to service.  Additionally, the VA examiner provided reasoning that is supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Accordingly, the opinion is of significant probative value.  

Conversely, the Board finds the medical opinions submitted by Drs. T.A. and M.S.M. do not reflect consideration of the all of the facts, including the lack of any clinical findings pertaining to the spine following a single episode of lumbar strain in November 1967 or for more than 10 years after service.  Moreover, both opinions appear to be based on the assumption that the in-service back strain in 1967 resulted in disc injury/degenerative trauma of the spine, and remained symptomatic thereafter, which is contradicted by the service and post-service treatment records.  As noted, treatment notes from 1967 to 1977 documented no back problems and the Veteran denied back problems on separation from service.  More importantly, disc herniation and degenerative changes of the spine were initially documented following the 1977 work injury.  As the opinions submitted by Drs. T.A. and M.S.M. appear to be based on a factually inaccurate medical history, that is, that degenerative changes of the spine and related symptoms were documented prior to 1977, the opinions are accorded limited probative value.

The Board has considered the statements from the Veteran asserting that his current lumbar spine disability had onset in service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship.  Id.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current lumbar spine disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Additionally, to the extent the Veteran is asserting continuity of symptomatology from service, the Board finds such statements inconsistent with the overall record.  To the extent that the Veteran now claims onset of back problems in service, the service treatment records failed to document any complaints or trauma to the spine, (while noting other problems, clearly indicating the Veteran's willingness to address problem he had in service with medical provides at that time) and following the November 1967 low back strain the Veteran consistently denied back issues and on separation from service his spine was clinically evaluated as normal.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thus, the Veteran has not credibly shown that his present complaints of back problems continued since service as this is inconsistent with the service treatment records, and thus, his assertions in this regard are afforded less probative value than is the VA examiner's opinion.  The examiner has training, knowledge, and expertise on which he relied to form the opinion, and he provided a rationale for the conclusions reached.  

In summary, there is no competent evidence of arthritis of the spine in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Moreover, the most probative and persuasive evidence is against a finding that his current lumbar spine disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



ORDER

As new and material evidence has been presented, the claim for service connection for neuropathy of the right and left lower extremities, is reopened, to this extent only is the appeal granted.

As new and material evidence has been presented, the claim for service connection for heart disease is reopened.

Service connection for ischemic heart disease is granted.

Service connection for a lumbar spine disability is denied.


REMAND

Having reopened the Veteran's claim for service connection for neuropathy of the right and left lower extremities, the Board finds that additional development is required before the underlying issue may be adjudicated. 

The Veteran contends that he developed peripheral neuropathy of the lower extremities due to exposure to herbicides.  As noted, the Board herein has conceded herbicide exposure while stationed in Thailand from 1966 to 1967.  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure, including peripheral neuropathy.  Effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id. 

In a medical statement in October 2014, Dr. M.S.M. reported that the Veteran's diabetic neuropathy was due to exposure to Agent Orange during service.  The Board finds that the October 2014 physician's favorable opinion did not provide an adequate rationale as it provides no explanation for the conclusions reached.  An examiner's mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Nonetheless, the Board finds that this private opinion, along with other evidence of record as outlined above, provides enough favorable medical evidence to satisfy the relatively low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as to when VA is required to assist the Veteran by affording him an examination in effort to properly develop his claim.  Based on the foregoing, the Board finds that remand is necessary to obtain an adequate medical examination and opinion regarding the etiology of the Veteran's peripheral neuropathy of the lower extremities.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for peripheral neuropathy.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain any pertinent outstanding VA treatment records and associate them with the claims file.  

If possible, the Veteran should submit these and any other pertinent record himself in order to expedite the case.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above development has been completed,  provide the Veteran with an examination to determine if the Veteran's peripheral neuropathy of the lower extremities is related to any aspect of the Veteran's service.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner must provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy is etiologically related to his conceded in-service exposure to herbicides?

b) Whether it is at least as likely as not (50 percent greater probability) that the Veteran's peripheral neuropathy was otherwise incurred in or related to his military service?

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2017).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


